TIMOTHY C. FOX
Montana Attorney General
MATTHEW T. COCHENOUR
Assistant Attorney General
215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
Fax: 406-444-3549
mcochenour2@mt.gov

COUNSEL FOR DEFENDANT


                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                        HELENA DIVISION

MONTANA GREEN PARTY,                      Cause No. 6:18-cv-00087
DANIELLE BRECK, CHERYL
WOLFE, HARRY C. HOVING,                   DEFENDANT’S BRIEF
DOUG CAMPBELL, STEVE                      IN SUPPORT OF MOTION
KELLY, ANTONIO MORSETTE                   TO DISMISS UNDER
TAMARA R. THOMPSON, and                   FED. R. CIV. P. 12(b)(6)
ADRIEN OWEN WAGNER,
                   Plaintiff,
      v.
COREY STAPLETON, in his
official capacity as Secretary of
State for the State of Montana,
                   Defendant.

     Defendant files this brief in support of his motion to dismiss. This

Court should grant the motion for the reasons set forth below.



   DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS UNDER FED. R. CIV. P. 12(b)(6)
                                                                           PAGE 1
                              INTRODUCTION
      The rules of civil procedure require that a complaint set forth a

“short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a). The complaint in this case,

though relatively short, is far from plain. Although brimming with

constitutional platitudes, it fails to include any counts for relief or

elements for any causes of action, and it advances no cognizable legal

theory. While these features make this complaint a prime candidate for

a more definite statement under Fed. R. Civ. P. 12(f), it is also clear

that the Plaintiffs (collectively, MGP) have failed to state a claim upon

which relief can be granted. This Court should dismiss this action under

Fed. R. Civ. P. 12(b)(6) and the standards established in Ashcroft v.

Iqbal, 556 U.S. 662 (2009).


                                 ARGUMENT

Plaintiffs’ Complaint should be dismissed for failure to
state a claim because it fails to meet the pleading
requirements of Fed. R. Civ. P. 8 and Iqbal.

      Under Fed. R. Civ. P. 8(a), a complaint must contain a “short and

plain statement of the claim showing that the pleader is entitled to

relief.” A “claim for relief” encompasses both “a legal right and its


    DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS UNDER FED. R. CIV. P. 12(b)(6)
                                                                            PAGE 2
violation,” otherwise known as a cause of action. Karseal Corp. v.

Richfield Oil Corp., 221 F.2d 358, 360 n.1 (9th Cir. 1955). A complaint

that fails to provide fair notice of the plaintiff’s legal theory or sufficient

facts supporting the legal theory is inadequate and should be dismissed.

See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (complaint

must “give the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.”) (Internal citation and quotation marks

omitted); Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir.

1988) (“Dismissal can be based on the lack of a cognizable legal theory

or the absence of sufficient facts alleged under a cognizable legal

theory.”)

      While a complaint need not contain detailed factual allegations, it

must include more than “an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Further, a complaint that offers only conclusory statements or a

“formulaic recitation of the elements of a cause of action will not do.” Id.

at 676 (quoting Twombly, 550 U.S. at 555).

      To state a claim under 42 U.S.C. § 1983, MGP must allege that a

person acting under color of state law violated the plaintiffs’ federal


    DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS UNDER FED. R. CIV. P. 12(b)(6)
                                                                            PAGE 3
constitutional rights. Lebbos v. Judges of Superior Court, 883 F.2d 810,

814 (9th Cir. 1989). Additionally, the factors that MGP must satisfy to

allege that a right has been violated depend on the constitutional right

at issue. Iqbal, 556 U.S. at 676 (“The factors necessary to establish a

Bivens violation will vary with the constitutional provision at issue.”);

Locke v. Haessig, 788 F.3d 662, 669 (7th Cir. 2015) (same in § 1983

context).

     The Supreme Court’s analysis of the complaint in Iqbal

demonstrates the type of allegations that fall short of sufficiently

stating a claim under Rule 8. Iqbal’s complaint alleged that, after

the terrorist attacks of September 11, 2001, Attorney General

John Ashcroft and FBI Director Robert Mueller adopted an

unconstitutional confinement policy and that they “knew of, condoned,

and willfully and maliciously agreed to subject” Iqbal to harsh

confinement conditions “as a matter of policy, solely on account of [his]

religion, race and/or national origin and for no legitimate penological

interest.” Iqbal, 556 U.S. at 680 (citation omitted). Iqbal alleged that

Ashcroft was the “principal architect” of the “invidious policy” and that

Mueller was “instrumental” in implementing the policy. Id. at 681.


   DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS UNDER FED. R. CIV. P. 12(b)(6)
                                                                           PAGE 4
Although these allegations seem clear enough, the Court rejected them

as insufficient, holding that many of Iqbal’s allegations were simply

“bare assertions” not entitled to an assumption of truth. See Iqbal,

556 U.S. at 680-83. The Court reasoned, “It is the conclusory nature

of the respondent’s allegations, rather than their extravagantly

fanciful nature, that disentitles them to the presumption of truth.” Id.

at 681. The Court further determined that Iqbal’s remaining

allegations failed to plausibly show that the government had engaged

in purposeful discrimination on account of race, religion, or national

origin. Id. at 680-83.

      In this case, the Montana Green Party’s complaint falls far short

of the standards set forth in Iqbal. First, the complaint fails to set forth

any clear causes of action. While Twombly and Iqbal establish that a

“formulaic recitation of the elements of a cause of action will not do,” see

Iqbal, 556 U.S. at 676, MGP’s complaint does not even rise to that level.

The complaint fails to include the elements for any cause of action; not

only are there no “counts” set forth in the complaint, but there is no

mention of any elements that MGP would need to satisfy to prove a




    DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS UNDER FED. R. CIV. P. 12(b)(6)
                                                                            PAGE 5
violation under any of the rights mentioned in the complaint’s

“rhetorical” paragraphs. See e.g., Doc. 1, ¶ IX(A).

      For example, in paragraph 9, the complaint sets forth a litany of

rights that the Montana statute governing primary elections ostensibly

denies: “Plaintiffs herein will be denied their rights to actively engage in

the exercise of their free speech, right to political association, right to

form a political party, seek redress of grievances, cast an effective vote,

and equal protection and due process of the laws of the State of Montana

and United States of America.” But MGP fails to articulate any legal

theory for these claims, and it fails to set forth the factors that it would

need to satisfy to prevail, which, of course, will vary depending on the

constitutional provisions that are at issue. See Iqbal, 556 U.S. at 676.

      Moreover, the supposed harms that MGP alleges are nothing more

than “bare assertions” of the sort rejected in Iqbal. In addition to the

language discussed above, MGP alleges:

            Montana’s unnecessarily early aforesaid petition
      deadline of 85 days before the Federal primary election
      coupled with the 34 State House District petition signature
      distribution requirement, and the petitioning time during
      winter weather for 2018, is unconstitutional, arbitrary,
      capricious, and lacks any constitutional compelling state
      interest, and unequally and unfairly impacts in a
      discriminatory, arbitrary, capricious, and unnecessary

    DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS UNDER FED. R. CIV. P. 12(b)(6)
                                                                            PAGE 6
      manner the rights of small, minor, unrecognized political
      parties seeking recognition in Montana.

Doc. 1, ¶ VII. Plaintiffs make similar statements throughout their

complaint. See e.g., Doc. 1, ¶¶ IX, X. But other than containing a

collection of constitutional buzzwords, these paragraphs offer nothing

but conclusory statements, which are insufficient to state a claim for

relief. Iqbal, 556 U.S. at 681.

      Because MGP has failed to allege the elements of any constitutional

claims, the Court should dismiss this action. See Kildare v. Saenz,

325 F.3d 1078, 1085-86 (9th Cir. 2003). In Kildare, for example, the

Ninth Circuit affirmed the district court’s dismissal of a § 1983 action for

failure to state a claim for a denial of due process. The Court first set

forth the two-part framework to state a claim for relief under § 1983,

cited above. Id. at 1085. The Court next set forth the two elements a

plaintiff must allege for a procedural due process claim: “(1) a deprivation

of a constitutionally protected liberty or property interest, and (2) a

denial of adequate procedural protections.” Id. In holding that the district

court had properly dismissed plaintiff’s § 1983 action, the Court reasoned

that the plaintiff had failed to show that the second due process element

was met, and thus had failed to allege a deprivation of procedural due

    DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS UNDER FED. R. CIV. P. 12(b)(6)
                                                                            PAGE 7
process. Id. at 1086. See also, Ocasio v. Perez, 735 Fed. Appx. 418, 419

(9th Cir. 2018) (district court properly dismissed claims because plaintiff

failed to allege whether state defendants had deprived him of substantive

due process or procedural due process).

     Moreover, while it is clear that MGP’s complaint fails to state any

claims, it is also clear that MGP attempts to seek relief that this Court

cannot grant. In particular, Plaintiffs claim that their rights will be

denied under “the laws of the State of Montana . . . .” See Doc. 1, ¶ IX(A).

But § 1983 does not provide a mechanism for vindicating state law

violations. Galen v. County of Los Angeles, 447 F.3d 652, 662 (9th Cir.

2007) (“Section 1983 requires Galen to demonstrate a violation of federal

law, not state law.”). Further, the Eleventh Amendment bars § 1983

claims against state officials based on allegations that the officials

violated state law. Pennhurst State School & Hospital v. Halderman,

465 U.S. 89, 121 (1984) (“a claim that state officials violated state law in

carrying out their official responsibilities is a claim against the State

that is protected by the Eleventh Amendment,” including claims brought

under pendant jurisdiction). MGP is entitled to no relief based on any

alleged violations of Montana law.


   DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS UNDER FED. R. CIV. P. 12(b)(6)
                                                                           PAGE 8
      In conclusion, MGP’s complaint fails to set forth any cognizable

legal theory for relief and it rests on conclusory statements and bare

assertions of harms. Thus, it falls short of what the federal rules of

procedure require. Defendant respectfully asks this Court to dismiss

this action.


                                CONCLUSION

      For the reasons set forth above, this Court should grant

Defendant’s motion to dismiss.

      Respectfully submitted this 18th day of October, 2018.

                                      TIMOTHY C. FOX
                                      Montana Attorney General
                                      MATTHEW T. COCHENOUR
                                      Assistant Attorney General
                                      215 North Sanders
                                      P.O. Box 201401
                                      Helena, MT 59620-1401

                                      By:    /s/ Matthew T. Cochenour
                                             MATTHEW T. COCHENOUR
                                             Assistant Attorney General
                                             Counsel for Defendant




    DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS UNDER FED. R. CIV. P. 12(b)(6)
                                                                            PAGE 9
                      CERTIFICATE OF SERVICE

     I hereby certify that I electronically filed the foregoing document

with the clerk of the court for the United States District Court for the

District of Montana, using the cm/ecf system. Participants in the case

who are registered cm/ecf users will be served by the cm/ecf system.

Dated: October 18, 2018                   /s/ Matthew T. Cochenour
                                          MATTHEW T. COCHENOUR
                                          Assistant Attorney General
                                          Counsel for Defendant




                     CERTIFICATE OF COMPLIANCE

     Pursuant to Rule Local Rule 7.1(d)(2), I certify that this brief is

printed with a proportionately spaced Century Schoolbook text typeface

of 14 points; is double-spaced except for footnotes and for quoted and

indented material; and the word count calculated by Microsoft Word for

Windows is 1,556 words, excluding certificate of service and certificate

of compliance.



                                    /s/ Matthew T. Cochenour
                                    MATTHEW T. COCHENOUR
                                    Assistant Attorney General
                                    Counsel for Defendant

   DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS UNDER FED. R. CIV. P. 12(b)(6)
                                                                         PAGE 10
